      Case 2:19-cr-00642-VAP Document 80 Filed 03/03/20 Page 1 of 1 Page ID #:785



 1 THOMAS P. O’BRIEN, State Bar No. 166369
   IVY A. WANG, State Bar No. 224899
 2 BROWNE GEORGE ROSS LLP
   801 South Figueroa Street Suite 2000
 3 Los Angeles, CA 90017
   Telephone: (213) 725-9800
 4 Facsimile: (213) 725-9808
   E-mail: tobrien@bgrfirm.com
 5
   EVAN J. DAVIS, State Bar No. 250484
 6 HOCHMAN SALKIN TOSCHER PEREZ, P.C.
   9150 Wilshire Boulevard, Suite 300
 7 Beverly Hills, California 90212-3414
   Telephone: (310) 281-3200
 8 Facsimile: (310) 859-1430
   E-mail: davis@taxlitigator.com
 9

10   Attorneys for Defendant
     IMAAD SHAH ZUBERI
11

12                              UNITED STATES DISTRICT COURT
13                             CENTRAL DISTRICT OF CALIFORNIA
14   UNITED STATES OF AMERICA,                    CASE NO.: 19-cr-00642-VAP
15                Plaintiff,                      ORDER CONTINUING SENTENCING
                                                  HEARING
16                       v.
17   IMAAD SHAH ZUBERI,
18                Defendant.
19           Having read and considered the parties’ Stipulation to Continue Sentencing
20   Hearing filed on February 24, 2020, and with good cause appearing, the Court
21   ORDERS as follows:
22           Imaad Shah Zuberi’s sentencing hearing shall be continued from March 23, 2020,
23   to May 18, 2020, at 9:00 a.m. The parties shall file their objections to the presentence
24   report no later than March 23, 2020, and their sentencing positions no later than May 4,
25   2020.
26           IT IS SO ORDERED.
27    March 3, 2020
      DATE                                         HONORABLE VIRGINIA A. PHILLIPS
28                                                 UNITED STATES DISTRICT JUDGE

     1424563.1
